22 F.3d 221
Daniel WEBSTER, Individually and as the PersonalRepresentative of the Estate of Laurie Webster,deceased, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 92-36847.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted March 10, 1994.Decided April 19, 1994.

Edward K. Duckworth, Ronan, MT, for plaintiff-appellant.
Christine N. Kohl, U.S. Dept. of Justice, Washington, DC, for defendant-appellee.
Appeal from the United States District Court for the District of Montana, No. CV-89-0112-CCL;  Charles C. Lovell, District Judge, Presiding.
Before:  HUG, HALL, and THOMPSON, Circuit Judges.

ORDER

1
We affirm the district court on the basis of its well-reasoned opinion set forth in Webster v. United States, 823 F. Supp. 1544 (D.Mont.1992).